

117 HR 5339 IH: Protecting Education Privacy Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5339IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mr. Luetkemeyer (for himself and Mr. Sessions) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo clarify the requirements of authorized representatives under the Family Educational Rights and Privacy Act of 1974, and for other purposes.1.Short titleThis Act may be cited as the Protecting Education Privacy Act.2.Amendments to FERPASection 444(b) of the General Education Provisions Act (20 U.S.C. 1232g(b)) (commonly known as the Family Educational Rights and Privacy Act of 1974) is amended—(1)in paragraph (1)(C)(i)(III), by inserting or local after State;(2)in paragraph (3)—(A)by striking (A) and inserting (i);(B)by striking (B) and inserting (ii);(C)by striking (C) and inserting (iii);(D)by striking (3) Nothing and inserting the following: (3)(A) Nothing;(E)by inserting or local after State;(F)by striking programs: and inserting programs.;(G)by striking Provided, That except and inserting the following:(B)Except; (H)by striking such officials and inserting the officials described in items (i) through (iii) of subparagraph (A); and(I)by adding at the end the following:(C)(i)For purposes of this section, the term authorized representative means an individual who—(I)is designated as an authorized representative by an official described in item (i), (ii), or (iii) of subparagraph (A); and(II)is under the direct control, as a contractor or employee, of such official.(ii)An authorized representative shall not release any personally identifiable information contained in education records collected while serving as an authorized representative to any individual, agency, or organization, other than the official under whom the authorized representative is under the direct control.; and(3)by adding at the end the following new paragraph:(8)(A)Nothing in this section may be construed to authorize the personally identifiable information contained in education records of students to be shared, without the written consent of their parents, for the development of commercial products or services.(B)In this section, the term commercial products or services does not include official school pictures, class rings, yearbooks, or other traditional school-sanctioned commemorative products, events, or activities..3.FERPA regulations(a)RepealsThe definitions of the terms authorized representative, early childhood education program, and education program in section 99.3 of title 34, Code of Federal Regulations, are repealed and shall have no legal effect.(b)Certain regulations prohibitedThe Secretary of Education shall not promulgate or enforce any regulation or rule that defines early childhood education program or education program for any purpose under section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Educational Rights and Privacy Act of 1974) on or after the date of enactment of this Act.